Luke, J.
J. E. Love brought his action for damages against Murray County, alleging that, by opening a road approximately 110 rods long and from 30 to 35 feet wide across an eighty-acre tract of farm land of his, the defendant had actually taken about two acres of land of the value*of $250 per acre, and by cutting the tract in two parts had decreased the market value of the *605land $3500, thus damaging him in the sum of $3000. The defendant filed its plea of res adjudicata; the court directed a verdict for the defendant upon the said plea, and the plaintiff excepted. It appears from the record that in 1935 proceedings were instituted under the Civil Code (1910), § 640 et seq.. to open the road in question, that J. E. Love put in his claim for $3500 damages under section 678 of the Civil Code (1910), and that the jury awarded him $350 damages.
Since it appears from the record that every matter sought to be put in issue in the present action could have been determined in the former statutory proceeding for damages, the plea of res adjudicata was properly sustained. The court did not err in directing a verdict. If Love were dissatisfied with the $350 award, his proper procedure was certiorari to review the judgment based on that award. Civil Code (1910), § 686.

Judgment affirmed.


Broyles, G. J., and Bloodworth, J., concur.